Citation Nr: 0505221	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  04-16 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable evaluation for a residual scar 
of a wound of the dorsum of the left third metacarpal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio that denied the benefit sought on appeal.  
The veteran, who had active service from June 1969 to January 
1971, appealed that decision to the BVA and the case was 
referred to the Board for appellate review.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, after this case was forwarded to the Board for 
appellate review, the veteran timely requested a hearing 
before the BVA at the RO.  Since the failure to afford the 
veteran would constitute a denial of due process and result 
in any Board decision being vacated, 38 C.F.R. § 20.904(a) 
(2004), this matter must be addressed before the Board 
promulgates a decision.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  This case is being returned to the RO via 
the Appeals Management Center in Washington, D.C., and the VA 
will notify the veteran when further action on his part is 
required.  Accordingly, this case is REMANDED for the 
following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
the RO at the next available opportunity.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


